[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER ON MOTION FOR RECONSIDERATION (#112)
The defendant's motion for reconsideration is hereby granted. Accordingly, the plaintiff's objection to the motion to compel is overruled (#111), and the defendant's motion to compel is granted (#110), but limited to the responses to interrogatories and the deposition testimony from prior litigation that is connected to the defendant's present claim that injuries to specific body parts of the plaintiff are identical to those suffered and claimed in the previous legal actions.
BY THE COURT Arena, J.